EXHIBIT 10.27 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Execution Version MANUFACTURING AND SERVICES AGREEMENT THIS MANUFACTURING AND SERVICES AGREEMENT (this “Agreement”) is made and entered into as of December 30, 2016 (the “Effective Date”), by and between Paratek Pharmaceuticals, Inc., a corporation organized and existing under the laws of Delaware, with an address at 75 Park Plaza, 4th Floor, Boston, Massachusetts 02116, United States (“Paratek”), on the one hand, and Almac Pharma Services Limited, a company organized and existing under the laws of Northern Ireland with an address at Almac House, 20 Seagoe Industrial Estate, Craigavon, Northern Ireland, BT63 5QD (“Almac”), on the other hand.Paratek and Almac are collectively referred to herein as the “Parties”, and each, a “Party”. RECITALS WHEREAS, Almac is experienced in the manufacture and packaging of finished drug products in the antibiotic field; WHEREAS, Almac has the capability to manufacture Omadacycline oral solid dosage tablets in bulk form meeting the Specifications (as defined below) (the “Product”); WHEREAS, Paratek intends to develop, market and sell Paratek Products (as defined below), including the Product; and WHEREAS, Paratek desires to have Almac manufacture the Product for Paratek and Almac desires to do so all on the terms and subject to the conditions set forth herein.
